United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1177
Issued: December 9, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On March 31, 2009 appellant filed a timely appeal from an November 21, 2008 merit
decision of the Office of Workers’ Compensation Programs denying reconsideration of a July 13,
2007 merit decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether appellant established that he sustained an injury in the performance
of duty causally related to his employment.
FACTUAL HISTORY
On April 2, 2007 appellant, a 48-year-old postal employee, alleged that he sustained
recurrence of disability (Form CA-2a) on March 23, 2007 causally related to his December 18,
2005 accepted employment-related back injury.1 He alleged that his light-duty assignment
caused his back condition to worsen producing a sore back and an aggravated sciatic nerve.
1

OWCP File No. xxxxxx954.

Appellant alleged that walking back and forth on concrete floors for four hours a day aggravated
his sciatic nerve. The Office converted his claim to a new occupational disease claim.
The employing establishment controverted appellant’s claim noting that appellant had
returned to work for three four-hour days from March 21 to 23, 2007 following his
December 2005 accepted injury. Appellant was placed on limited duty repairing damaged mail,
which was a seated position and only required lifting one piece of damaged mail at a time,
repairing it with scotch tape and placing the piece of mail in a moving hamper.
In a report dated January 12, 2007, Dr. Michael Cronen, an osteopath, reviewed
appellant’s medical history noting that appellant had a previous work-related injury which had
resulted in a laminectomy at L2-3. He noted that appellant had undergone physical therapy
postsurgery, but had not received any medical care since March 2006. Dr. Cronen opined that
appellant was “probably having residual neuropathic pain due to L1-2 nerve root pathology.”
Appellant also submitted progress notes dated January 11, February 3 and March 5, 2007,
signed by Dr. Cronen, and an April 26, 2007 report, signed by Dr. Michael J. Doyle, a Boardcertified neurosurgeon, diagnosing low back pain and degenerative disc disease.
In a report dated May 23, 2007, Dr. Rodney Chou, a Board-certified physiatrist, reported
findings on examination, reviewed appellant’s history of injury and diagnosed lumbago and
lumbar postlaminectomy syndrome.
By decision dated July 13, 2007, the Office denied appellant’s claim because the
evidence of record did not establish that the alleged medical condition was caused by
employment factors as required by the Act.
On July 16, 2007 the Office received additional medical evidence. Appellant submitted a
January 23, 2007 note, signed by Dr. Doyle, which diagnosed low back pain and degenerative
disc disease and provided work restrictions. In a subsequent note dated April 26, 2007,
Dr. Doyle reported findings on examination and reviewed appellant’s history of injury. He noted
that appellant reported standing for four hours at a time worsened his symptoms. In other reports
(Form CA-20), Dr. Doyle diagnosed low back pain and degenerative disc disease which he
attributed to appellant’s employment activities involving lifting trays of mail. He indicated that
appellant was required to lift tubs of mail weighing 30 to 45 pounds from the floor to above his
head, and that appellant was not allowed to rest. Dr. Doyle noted that appellant could continue
to work with some pain or apply for disability.
On July 24, 2007 and September 2, 2008 appellant requested reconsideration.
On July 26, 2007 the Office received a January 18, 2007 report signed by Dr. David
Linkous, a radiologist, who reported that a magnetic resonance imaging (MRI) scan of
appellant’s lumbar spine revealed no evidence of recurrent disc abnormality at the L3-4 level.
Dr. Linkous diagnosed disc bulges at the L4-5 and L5-S1 levels.
Appellant submitted a note dated September 19, 2007, signed by a Dr. Sherrell W.
Nunnelly, who reviewed appellant’s history of injury, presented findings on examination and
diagnosed lumbar strain.
2

By decision dated November 21, 2008, the Office denied modification of its July 13,
2007 decision.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of the claim, including the fact that the individual is
an employee of the United States within the meaning of the Act, that the claim was filed within
the applicable time limitation, that an injury was sustained while in the performance of duty as
alleged and that any disability and/or specific condition for which compensation is claimed are
causally related to the employment injury.3 These are essential elements of each and every
compensation claim regardless of whether the claim is predicated on a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.5
ANALYSIS
Appellant initially filed this claim as a recurrence of disability. A recurrence of disability
is defined as the inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition which has resulted from a previous injury or illness
without an intervening injury or new exposure to the work environment that caused the
condition.6
Appellant returned to work following a December 18, 2005 injury on March 21, 2007.
In filing his recurrence claim, appellant did not allege that he sustained a spontaneous change in
his medical condition following his return to work, but rather he alleged that walking for four
hours a day performing limited duty caused an aggravation of his back condition. Based upon
appellant’s allegations the Office properly converted appellant’s claim to an occupational disease
claim.
Appellant’s burden is to establish that his alleged condition was caused by factors of his
employment. Causation is a medical issue that can only be proven by competent, probative
2

5 U.S.C. §§ 8101-8193.

3

C.S., 60 ECAB __ (Docket No. 08-1585, issued March 3, 2009).

4

S.P., 59 ECAB __ (Docket No. 07-1584, issued November 15, 2007); Joe D. Cameron, 41 ECAB 153 (1989).

5

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

6

Cecelia M. Corley, 56 ECAB 662 (2005).

3

medical opinion evidence. The evidence of record is insufficient and, accordingly, appellant has
not satisfied his burden of proof.7
The relevant medical evidence of record consists of reports and notes signed by
Drs. Chou, Cronen, Doyle, Linkous and Nunnelly. Taken as a group, these reports and notes are
of little probative value on the issue of causal relationship as they lack an opinion concerning
how the identified employment factors caused the conditions diagnosed.8 The only reports that
even attempted to address causal relationship were from Dr. Doyle. While Dr. Doyle repeated
appellant’s allegation that standing for four hours at a time caused his symptoms to worsen, he
was not provided a proper description of appellant’s limited-duty position, which only required
sitting for four hours a day. Furthermore, he provided no medical rationale explaining how the
employment activity alleged by appellant would have caused his current condition. Therefore,
Dr. Doyle’s opinion is of little probative value on the issue of causation. The Board notes that
Dr. Doyle also attributed appellant’s condition, without adequate supporting medical rationale, to
lifting trays of mail. Dr. Doyle indicated that appellant was lifting trays weighing 30 to 45
pounds from the floor to above his shoulders. He did not demonstrate awareness that appellant
had been placed on limited duty upon his return to work. The factors that comprise the
evaluation of medical evidence include the physician’s relative area of expertise, the opportunity
for and thoroughness of physical examination, the accuracy and completeness of the physician’s
knowledge of the facts and medical history and the care of analysis manifested in reaching his
conclusions.9 Such deficiencies reduce the probative value of this evidence on the issue of
causal relationship. Accordingly, this evidence is insufficient to satisfy appellant’s burden of
proof.
The fact that a condition manifests itself or worsens during a period of employment10 or
that work activities produce symptoms revelatory of an underlying condition11 does not raise an
inference of causal relationship between a claimed condition and employment factors. Appellant
has not submitted sufficient competent and probative medical evidence supporting his claim and,
therefore, he has not satisfied her burden of proof.

7

The Board notes that appellant submitted reports signed by a registered nurse, a nurse practitioner and a physical
therapist. Because healthcare providers such as nurses, acupuncturists, physician’s assistants and physical therapists
are not considered physicians under the Act, their reports and opinions do not constitute competent medical
evidence. 5 U.S.C. § 8101(2); see also G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007);
Jerré R. Rinehart, 45 ECAB 518 (1994); Barbara J. Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB
515 (1983).
8

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal relationship
have little probative value). See also Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52 ECAB
332 (2001).
9

Cecelia M. Corley, 56 ECAB 662 (2005).

10

E.A., 58 ECAB ___ (Docket No. 07-1145, issued September 7, 2007); Albert C. Haygard, 11 ECAB 393,
395 (1960).
11

D.E., 58 ECAB ___ (Docket No. 07-27, issued April 6, 2007); Fabian Nelson, 12 ECAB 155,157 (1960).

4

CONCLUSION
The Board finds appellant has not established that he sustained recurrence of disability
causally related to his accepted employment injury.
ORDER
IT IS HEREBY ORDERED THAT the November 21, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 9, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

